Name: Commission Regulation (EEC) No 2164/72 of 3 October 1972 on the non-fixing of additional amounts for imports of eggs in shell and slaughtered chickens and geese from Bulgaria
 Type: Regulation
 Subject Matter: animal product;  Europe;  trade;  EU finance
 Date Published: nan

 Official Journal of the European Communities 59 12 . 10 . 72 Official Journal of the European Communities No L 232/3 COMMISSION REGULATION (EEC) No 2164/72 of 3 October 1972 on the non-fixing of additional amounts for imports of eggs in shell and slaughtered chickens and geese from Bulgaria THE COMMISSION OF THE EUROPEAN COMMUNITIES, imports of poultry-farming products from third countries (5 ), as amended by Regulation (EEC) No 2224/70 ( 6 ), laid down certain conditions and the procedure for the application of Article 8 (2) of Regulations No 122/67/EEC and No 123/67/EEC; Whereas, by letter of 22 July 1972, the competent authorities of the People's Republic of Bulgaria declared their willingness to give this guarantee for exports to the Community of eggs in shell other than eggs for hatching and for slaughtered fowls and geese ; whereas they wil'l ensure that such exports are effected only by the State-trading agency Rodopaimpex ; whereas they wi'll also ensure that deliveries of the products concerned are not made at free-at-Community-frontier prices below the sluice-gate price valid on the day of customs clearance ; whereas to that end they will see to it in particular that the State-trading agency Rodopaimpex does not take any action which might indirectly lead to prices lower than the sluice-gate price, such as taking over marketing or transport costs, granting rebates , resorting to linked transactions or any other action having similar effect; Whereas the competent authorities of the People's Republic of Bulgaria have, moreover, declared that they are prepared to communicate regularly to the Commission, through the State-trading agency Rodopaimpex, details of exports of the products concerned to the Community and to enable the Commission to exercise constant supervision over the effectiveness of the measures taken; Whereas the problems associated with observance of the guarantee given have been discussed in detail with representatives of the competent authorities of the People's Republic of Bulgaria ; whereas , following these discussions, it may be assumed that this third country is in a position to abide by its guarantee ; Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation No 122/67/EEC of 13 June 1967 on the common organization of the market in eggs (*), as last amended by Regulation (EEC) No 1261/71 (2), and in particular Article 8 (4) thereof, Having regard to Council Regulation No 123/67/EEC of 13 June 1967 on the common organization of the market in poultrymeat (3 ), as last amended by Regulation (EEC) No 2727/71 (4), and in particular Article 8 (4) thereof, Whereas, where the free-at-frontier offer price for a given product falls below the relevant sluice-gate price, the levy applicable to that product must be increased by an additional amount equal to the difference between the sluice-gate price and the offer price ; Whereas, however, this additional amount is not applicable in the case of third countries which are prepared and in a position to guarantee that the price of imports into the Community of products originating in and coming 'from their territory will not be lower than the sluice-gate price and that any deflection of trade will be avoided ; Whereas Commission Regulation No 163/67/EEC of 26 June 1967 on fixing the additional amount for OJ No 117, 19. 6. 1967, p. 2293/67. (2) OJ No L 132, 18 . 6. 1971 , p. 1 . (3 ) OJ No 117, 19 . 6 . 1967, p. 2301/67. (5) OJ No. 129, 28 . 6. 1967, p. 2577/67. (8) OJ No L 241, 4. 11 . 1970, p. 5 .( «) OJ No L 282, 23. 12. 1971 , p . 8 . 60 Official Journal of the European Communities HAS ADOPTED THIS REGULATION: Article 1 whereas, consequently, there is no need to levy an additional amount on imports of the above products , originating in and coming from the People's Republic of Bulgaria ; The levies fixed in accordance with Article 4 of Regulations No 122/67/EEC and No 123/67/EEC shall not be increased by an additional amount in the case of imports of the following products, originating in and coming from the People's Republic of Bulgaria : Whereas the Management Committee for Poultrymeat and Eggs has not delivered an opinion within the time limit set by its Chairman, CCT heading No Description 02.02 Dead poultry (that is to say, fowls, ducks, geese, turkeys and guinea fowls) and edible offals thereof (except liver), fresh, chilled or frozen : A. Whole poultry : I. Fowls : a) Plucked and gutted, with heads and feet, known as '83% chickens' b) Plucked and drawn, without heads and feet but with hearts, livers and gizzards, known as '70% chickens' c) Plucked and drawn, without heads and feet and without hearts, livers and gizzards, known as '65 °/o chickens' III . Geese : a) Plucked, bled, not drawn, with heads and feet, known as '82% geese' b ) Plucked and drawn, without heads and feet, with or without hearts and gizzards, known as '75% geese' 04.05 Birds' eggs and egg yolks, fresh, dried or otherwise preserved, sweetened or not: A. Eggs in shell , fresh or preserved : I. Poultry eggs : b ) Other (than eggs for hatching) Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 3 October 1972 . For the Commission The President S. L. MANSHOLT